Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00377-CV

                                    Hector Ricardo CARMONA,
                                             Appellant

                                                 v.
                                          Maria Eugenia C
                                     Maria Eugenia CARMONA,
                                              Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012-CVG-000327-D1
                             The Honorable Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 13, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM